Citation Nr: 1236929	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to June 1985.  He also has unverified service in the Alabama Army National Guard and the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Oakland, California, RO.  

Service connection was previously denied for a low back disorder in August 2004.  The claim was not appealed and became final.  In February 2006, the appellant attempted to reopen the claim for service connection for a low back disorder and filed a new claim for service connection for hypertension.  These claims were denied by rating decision of May 2006.  

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In September 2011, the Board reopened the claim for service connection for low back disorder and remanded that claim and the claim for service connection for hypertension for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This case must be remanded again.  

In September 2011, the Board remanded the case in part, in an attempt to obtain the appellant's service treatment records (STRs) which were not associated with the claims folder.  The Board noted that an unavailability of the appellant's STRs was made in 2009, based on the failure to locate them in 2004 for a previous claim, when no further attempts were made.  It was also noted that in addition to the appellant's active service from November 1981 to June 1985, he had subsequent periods of Army National Guard (1985) and Army Reserve (March 1986) duty.  As it did not appear that any alternate sources were contacted for the purpose of obtaining the appellant's STRs and National Guard records, the case was remanded in part for a search for these records.  

The Board indicated at the time of the September 2011 remand, that a request for the appellant's Army National Guard records of July 1985, at which time he was attached to the 1135th General Supply Company, in Selma, Alabama should be requested.  A search was made for his records in the South Carolina National Guard and the Kentucky National Guard, of which neither location did the appellant have National Guard service.  No search was made with the Alabama National Guard.  The RO/AMC related that the appellant served at Fort Polk, Louisiana, Fort Knox, Kentucky, and Fort Jackson, South Carolina, during active duty, and requested that sick logs, and/or sick morning reports of these areas be sought.  The RO/AMC contacted the National Personnel Records Center (NPRC) for the Veteran's STRs again, to no avail.  However, the Alabama National Guard records were not requested.  

In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2012).  This heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet.App. 401 (1991).   

Additionally, a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  

Since no search for the appellant's records were made via the Alabama Army National Guard, these records should be sought prior to final adjudication of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, any additional STRs relating to the appellant, specifically, the appellant's Alabama Army National Guard records of July 1985 to March 1986, at which time he was attached to the 1135th General Supply Company in Selma, Alabama.  Any records for any period of the appellant's service located should be obtained and associated with the claims folder.  All requests undertaken in this regard and all responses received must be documented in the claims folder.  

2.  The RO/AMC will then review the appellant's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to adjudication of the claims.  

3.  Then readjudicate the appellant's service connection claims for a low back disorder and hypertension, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include consideration of service connection on a direct and presumptive basis.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


